Citation Nr: 0504973	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.  

2.  Entitlement to an increased rating for lumbosacral 
myositis, left radiculopathy, currently evaluated as 
40 percent disabling, to include the issue of whether a 
rating in excess of 10 percent was warranted prior to 
February 2003.  

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to 
June 1984.  He also has unverified service in the Army 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
myositis with an evaluation of 10 percent, effective 
December 26, 1991.  The veteran disagreed with the 10 percent 
rating in a notice of disagreement (NOD) in September 2002.  
A rating decision of March 2003 increased the veterans' 
10 percent rating to 40 percent, effective February 2003.  A 
statement of the case (SOC) was issued in March 2003.  A 
substantive appeal (VA Form 9) was received that same month.  

By rating decision of March 2004, service connection for DJD 
of the cervical spine and TDIU were denied.  A NOD was 
received in May 2004.  A SOC was issued in August 2004.  A VA 
Form 9 was received in May 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's lumbosacral myositis is more severe than the 
current evaluation reflects.  He maintains that he also has 
DJD of the cervical spine as a result of service.  He also 
asserts that his service-connected disabilities prevent him 
from engaging in substantially gainful employment.  

Regarding the service connection claim, the veteran has 
contended that his neck disability may be linked to an 
incident in service in 1981 when he fell from a tank and 
struck his head.  (He is already service connected for the 
laceration scar that arose from this fall.)  Post service 
medical records document the presence of straightening and 
levoscoliosis of the cervical spine in 1991, thought 
secondary to  muscle spasm, as well as degenerative joint 
disease and herniated discs more recently.  When examined in 
connection with this claim in 2002, the examiner concluded 
the veteran's impairment was not due to service, but the 
rationale reflects an unawareness of the 1991 record, or 
earlier head injury.  An addendum to the report should be 
obtained.  

Since a determination of entitlement to TDIU benefits rests 
on impairment caused by service connected disability, 
resolution of this matter must be deferred until the claim 
regarding the veteran's cervical spine is decided.  

With respect to the claim for an increased rating for low 
back disability, it must be observed that during the pendency 
of this appeal, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, applicable to the spine.  The 
intended effect of this action was to ensure the criteria 
used current medical terminology and unambiguous criteria, 
and reflected recent medical advances.  The amended criterion 
is effective September 26, 2003.  See 68 Fed. Reg. 51,454-58 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, and Plate V).  The RO has not 
adjudicated the claims based on this new criteria effective 
September 26, 2003, nor did the August 2004 supplemental 
statement of the case include citation to it.  This should be 
corrected and since the veteran was last examined for VA 
purposes in this regard in 2003, that is too remote to be 
considered contemporaneous, and another examination 
conducted.  

Lastly, the letter (in June 2001) that was apparently sent to 
the veteran to comply with the notice requirements of the 
Veterans Claims Assistance Act of 2000, with respect to the 
claims for TDIU benefits and an increased rating, did not 
effectively address what was necessary to substantiate the 
claims, what VA would seek to provide, or what the veteran 
was expected to provide.  This should be corrected.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  In a letter to the veteran inform him 
of the information and evidence necessary 
to substantiate the claims for TDIU 
benefits and an increased rating for his 
low back disability; the information and 
evidence in this regard that VA will seek 
to provide; the information and evidence 
he is expected to provide; and to provide 
any evidence in his possession that 
pertains to the claims.  

2.  Provide the claims file to the 
physician who conducted the examination 
for VA purposes in February 2004, and 
request an addendum to his report that 
addresses whether it is likely, unlikely 
or at least as likely as not that current 
cervical spine disability is linked to 
the head laceration the veteran sustained 
in service when he fell from a tank in 
1981.  Any relationship between current 
disability and findings noted in a 
December 1991 X-ray report also should be 
discussed in any report prepared.  A 
complete rationale should be provided for 
any opinion expressed.  If an examination 
of the veteran is necessary to obtain the 
opinion, that should be arranged.  
Similarly, if the physician who conducted 
the examination is not available, the 
matter should be referred to another 
physician for the requested opinion.  

3.  Schedule the veteran for appropriate 
VA examination to assess the severity of 
his service-connected lumbar spine 
disability.  The claims folder should be 
made available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done, 
including range of motion studies (in 
degrees).  

The examiner should determine whether 
there is weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  
The examiner should also address whether 
the veteran had incapacitating episodes 
during the past 12 months, and their 
duration, if any, and whether or not he 
has unfavorable ankylosis of the 
thoracolumbar spine.  Any neurological 
findings should be noted.  

4.  Next, the claims on appeal should be 
re-adjudicated, and for any claim that 
remains denied, the RO should provide the 
veteran and his representative a 
supplemental statement of the case that 
includes a summary of the evidence, 
citation to pertinent law and regulation 
(including, as appropriate, the criteria 
for evaluating spine disability effective 
from September 2003), and reasons for the 
decision.  Thereafter, the claim should 
be returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran's claim for entitlement to a TDIU is held in abeyance 
during the pendency of this claim  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (4).




